Citation Nr: 0003657	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran 
claims for an increased rating for the residuals of his low 
back disability.  The veteran timely appealed this 
determination to the Board.

In his statements and August 1998 hearing testimony, the 
veteran reported that he was unable to work due to his 
service-connected low back disability.  In addition, in an 
undated private medical report, which was filed at the RO in 
September 1998, the veteran's treating physician indicated 
that the veteran was totally disabled due to back pain.  The 
record thus raises the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  However, as the claim has not, 
to date, been adjudicated, it is referred to the RO for any 
and all appropriate action.


REMAND

In August 1998, the veteran and his spouse testified at a 
hearing conducted before a hearing officer at the RO.  
Thereafter, in his Substantive Appeal (on VA Form 9, Appeal 
to the Board), dated in September 1998, the veteran indicated 
that he did not wish to be afforded a hearing before a Member 
of the Board.  However, in an October 1998 statement, which 
was filed at the RO that same month, the veteran stated that 
he wanted to appear for a hearing before a Member of the 
Board at the local VA office; he also indicated that he 
wished to again testify before a hearing officer at the RO.  
Thereafter, in a signed statement, which was dated in March 
1999 and received at the RO that same month, the veteran 
indicated that he no longer wished to be afforded a Board 
hearing.  The veteran's request for a Board hearing has thus 
been withdrawn.  See 38 C.F.R. § 20.704(e) (1999).  However, 
in signed statement dated in January 2000, the veteran 
reiterated his desire to appear at a second hearing held 
before a hearing officer at the RO.  To date, the veteran has 
not been afforded the opportunity to appear at a second such 
hearing before RO personnel, and the claims file does not 
reflect that he has withdrawn his request for such a hearing.  
Accordingly, this case must be remanded.

In addition, the Board notes that in support of his claim for 
a higher rating, the veteran has specifically argued that the 
disability is more appropriately rated under Diagnostic Code 
5293 rather than under Diagnostic Code 5295.  In addition, 
the veteran has specifically requested that an increased 
rating be considered on an extra-schedular basis.  As such, 
on remand, the RO should again consider whether the 
disability should be evaluated under Diagnostic Code 5293 
(see March 1999 Supplemental Statement of the Case (SSOC)) or 
any other diagnostic code, to include on an alternative 
basis, as well as whether the criteria for invoking the 
procedures for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are met.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records from the VA Medical 
Center in Asheville, North Carolina; Dr. 
H. Gene Washburn or any other examiner at 
the Boiling Springs Medical Associates; 
as well as from any other facility or 
source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  Then, the RO should contact the 
veteran and schedule him for a personal 
hearing before a hearing officer at the 
local VA office.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for an increased rating for his low back 
disability on the basis of all pertinent 
evidence of record and legal authority.  
In doing so, the RO should address the 
applicability of all potentially 
applicable diagnostic codes in evaluating 
the veteran's disability, specifically to 
include Diagnostic Code 5293.  The RO 
should also determine whether the case 
warrants referral to the Under Secretary 
for Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
The RO should provide adequate reasons 
and bases for its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to submit written 
or other argument in response thereto 
before his case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been 












remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

